Citation Nr: 0911272	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-31 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDING OF FACT

The social and occupational impairment, including overall 
impairment in functioning, from the Veteran's PTSD is mild in 
severity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an October 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The letter advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post-service treatment records and VA examination 
reports. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, setting forth in several 
statements his reasons he believed he was entitled to a 
higher initial evaluation, including describing the impact 
his PTSD had on his functioning.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008), which provides that a rating of 30 percent is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 41 to 50 contemplate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

According to the Veteran's statements, VA treatment records 
dated through June 2008, and VA examination reports dated in 
January 2007 and July 2008, the Veteran contends that his 
PTSD is manifested by the following:  nightmares; avoidance 
of combat-related stimuli; daily intrusive thoughts; sleep 
disturbances (including thrashing and inadvertently hitting 
his wife); flashbacks; depression; anxiety; hypervigilence; 
survivor's guilt; and anniversary reactions.  

VA treatment records show the Veteran initially received 
treatment for a psychiatric disorder in September 2006.  The 
Veteran maintained that he had had his symptoms for 60 years 
but his symptoms had recently increased.  An October 2006 
psychiatric evaluation by Dr. M.Z. showed the Veteran 
reported that he did have happy moods and he was able to 
enjoy himself at times, however, his depression was related 
to inactivity due to his multiple medical problems and 
deteriorating health and activity level in general.  He 
recently enjoyed himself at his son's wedding.  Dr. M.Z. 
noted that the Veteran's stressors included medical problems 
and financial problems.  Dr. M.Z. indicated that the 
Veteran's worsening symptoms were partially precipitated by 
deteriorating physical/activity status and financial stress 
related to paying for his and his wife's polypharmacy and 
medical care.  Dr. M.Z. provided a diagnosis of PTSD and 
assigned a GAF score of 50.  A November 2006 record showed 
Dr. M.Z. continued the GAF score.

The January 2007 VA examination report shows the examiner 
reviewed the claims file.  It was noted that the Veteran took 
medications for anxiety, depression, and sleep disturbances.  
The examiner reported that the Veteran currently suffered 
from several medical disorders.  He walked with a walker and 
wore an oxygen tube due to his chronic obstructive pulmonary 
disease (COPD).  The examiner noted that the Veteran had been 
married for 55 years and had five children with whom he had 
good relations.  He retired in 1984 and then worked part-time 
until he became too sick with heart trouble and COPD to 
continue working.  He read books and the newspaper, watched 
television, and played cards with his wife due to his severe 
physical limitations.  The examiner observed that the Veteran 
presented at the examination neatly dressed and groomed.  He 
was alert, oriented, cooperative, and friendly throughout the 
interview.  His affect was of full range, and he interacted 
freely and spontaneously with a good deal of humor.  There 
was no evidence of cognitive deficit or any serious symptoms 
of mental disorder.  The Veteran reported that his memory was 
adequate but not as good as it used to be.  The examiner 
noted that the Veteran displayed no significant deficits in 
either short- or long- term memory in the interview.  His 
attention span was good, and the Veteran reported that his 
concentration was good also.  There was no evidence of 
delusions or hallucinations, and the Veteran denied suicidal 
ideations.  He reported that he slept well having no trouble 
getting to sleep; he often lay in bed late in the morning 
after his wife had already arisen because it was "too 
luxurious" to get up.  When asked about depression the 
Veteran indicated that there were times when he did "feel 
blue," but stated that if his body was okay he would do 
things.  The examiner noted that he specifically attempted to 
elicit more symptoms of depression and anxiety from the 
Veteran but he did not appear to have significant levels of 
either of those problems at that time, by observation and his 
own report.  

The examiner further related that the Veteran belonged to the 
American Legion but could not attend for physical reasons.  
The Veteran reported that his relationships had been good and 
that he had had many friends through the years.  The examiner 
indicated that he was unable to elicit any information that 
would suggest hyperarousal due to combat experiences, and the 
Veteran specifically denied any problems with being easily 
startled.  The examiner found no sense of a foreshortened 
future although the Veteran's future was clearly compromised 
by his physical condition, and the Veteran had no emotional 
numbing and withdrawal typical of Veterans with combat PTSD.  
As for the Veteran's complaint of avoidance of combat-related 
stimuli, the examiner observed that the Veteran brought a 
large scrapbook of pictures and articles of the war with him 
and appreciated and enjoyed the examiner looking through it 
with him.  The examiner noted that clearly the Veteran was 
not averse to talking about the war with someone who was 
interested.  

As for the psychometric testing results, the examiner 
indicated that the Veteran's responses suggested moderate to 
severe depression but the responses themselves were somewhat 
inconsistent with the Veteran's personal presentation and 
interview report of an absence of depression which suggested 
that he was more concerned about his physical condition than 
actually depressed.  The Veteran's responses on the Millon 
test suggested anxiety and depression as well as PTSD and a 
tendency  toward a dependent personality style while his 
responses on the Rotter Incomplete Sentences Blank did not 
suggest any degree of anxiety and depression but rather 
suggested good family relationships, a solid marriage, 
enjoyment of family get-togethers and concerns about physical 
health.  The Veteran's greatest worry was losing his wife.  

On Axis I, the examiner provided a diagnosis of symptoms of 
PTSD and assigned a GAF score of 65.  The examiner noted that 
the Veteran's current stressors were moderate and primarily 
financial.  The examiner explained that the Veteran did not 
meet the criteria for PTSD at this time.  Also, he did not 
meet the required criteria for any diagnosis of anxiety or 
depression.  The examiner added that it was possible that the 
Veteran was minimizing intentionally or inadvertently his 
anxiety and depression which might become evident if he 
continued in treatment with his current outpatient providers.  

The Veteran was afforded another VA examination in July 2008.  
The VA examiner reported that he reviewed the claims file 
with particular attention to the January 2007 VA examination 
report.  The examiner noted that the Veteran continued to 
have a very complicated medical presentation.  He was oxygen 
and now wheelchair dependent.  The Veteran continued to 
report good relationships with his wife, children, and 
grandchildren.  The Veteran stayed as active as he could 
given his physical limitations, but he mostly was obviously 
necessarily sedentary.  He was dependent on in-home care for 
bathing and cleaning, and he seemed generally accepting of 
this.  His activities of daily living were impaired by his 
physical limitations and not by his anxiety.  On mental 
status examination, the examiner observed that the Veteran 
was amenable and good humored.  He was alert, fully oriented, 
and maintained respectful eye contact.  He denied any 
significant mood or thought disorder or suicidal or homicidal 
thinking.  His cognitive status was excellent for his age.  
His general social judgment appeared to be intact.  The 
Veteran was administered psychological tests.  The examiner 
noted that the Veteran's testing was generally consistent 
with that done at the examination of January 2007, and the 
results indicated a diagnosis of a mild case of PTSD.  The 
examiner maintained that this was confirmed by ongoing 
clinical notes subsequent to the Veteran's original C&P 
evaluation.  

The examiner concluded that the Veteran minimally met the 
DSM-IV criteria for a diagnosis of PTSD.  The Veteran 
minimally met the requirement for persistent avoidance and he 
was somewhat anhedonic, but it was difficult to sort this 
symptom out from his medical concerns.  The Veteran showed 
some detachment and estrangement from others but basically 
was in a good supportive marriage.  The examiner observed 
that the Veteran seemed to keep a rather buoyant attitude as 
part of a restricted range of affect and a way of minimizing 
his hurt.  The examiner contended that there appeared to be a 
mild degree of impact on the Veteran's social and 
occupational functioning.  The Veteran's relationships had 
only been slightly impaired, mostly by the sleep disturbance, 
and he enjoyed good occupational success and a relatively 
active retirement.  The Veteran had some ongoing emotional 
distress from his physical conditions but his primary 
concerns appeared to be the PTSD related symptoms.  The 
examiner provided a diagnosis of PTSD, chronic on Axis I and 
a GAF score of 65.  

The Veteran's complained of symptoms are consistent with the 
currently assigned 
30 percent disability rating.  In addition, according to the 
VA examination reports, the overall impact the Veteran's PTSD 
has on his functioning is mild, which is also consistent with 
the currently assigned evaluation.  While the Veteran 
contends that his PTSD is more severe, the medical evidence 
does not support his contention. 

In a September 2006 statement, the Veteran maintained that he 
lived in a "chronically depressed state, aggravated by 
anxiety attacks."  The Veteran's depression and anxiety are 
already contemplated in the assigned rating.  As for evidence 
of more severe depressive and anxiety symptoms manifested by 
disturbances of motivation and mood or near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively, VA treatment 
records show the Veteran's mood was most often affected by 
his physical disabilities, particularly his oxygen and 
wheelchair dependency.  Even then, while his mood level was 
sometimes described as anxious or depressed due to his 
physical limitations, he was also described as "a fighter" 
and determined to keep as active as possible for as long as 
possible according to an April 2007 VA treatment record.  A 
June 2007 record noted that the Veteran's focus was to stay 
interested in matters going on in his everyday life as well 
as the world.  He was determined to keep living independently 
with his wife in his own home for as long as possible 
according to a December 2007 record.  VA treatment records 
further show that E.M., MSW continuously noted that the 
Veteran had the ability to cope with his physical and mental 
conditions and that he displayed a good attitude and 
motivation.  These records also document the Veteran's 
motivated pursuit of a Bronze Star with Device in recognition 
of his accomplishments during World War II, his arrangement 
to be awarded the medal in a ceremony at the American Legion, 
and his great enthusiasm centering on him finally being 
awarded this medal.  Also, notwithstanding reporting to the 
January 2007 VA examiner that he gave up firing a gun because 
it brought back painful memories of the war, according to VA 
treatment records dated in May 1997 and December 2006, the 
Veteran loved to hunt but his physical disabilities (he "got 
too winded") caused him to stop hunting and give his gun to 
his son.  Thus, the evidence fails to show the Veteran in a 
state of near-continuous panic or depression on account of 
his PTSD and any disturbances of motivation and mood, when 
present, were primarily physical in nature.  

In the Veteran's September 2007 substantive appeal, he 
contended that his "mental health provider" at the Tomah VA 
Medical Center believed he was entitled to a higher 
disability rating and a GAF score of about 30.  The Veteran 
maintained that his mental health provider indicated that he 
would ensure that his treatment records gave an accurate 
reflection of his condition, and so the Veteran requested 
that his most recent treatment records be obtained.  While VA 
treatment records show an initial GAF score of 50 in October 
and November of 2006, no subsequent GAF scores were assigned.  
There are only the GAF scores of 65, reflecting symptoms of 
mild severity, assigned by the VA examiners.  The focus of 
the Veteran's visit in December 2007 was coping with his 
physical disabilities.  A January 2008 record shows the 
Veteran reported that his PTSD symptoms were increasingly 
more severe, manifested by more disturbed sleep patterns and 
daily intrusive thoughts.  E.M., MSW noted that the Veteran 
coped at a very marginal level with increased care needs, and 
he was very fragile both medically and psychiatrically.  VA 
treatment records reflect that his medication was increased 
in March 2008.  Thereafter, a June 2008 record noted that the 
Veteran reported that he started feeling well and that he had 
noticed some improvement in his mood.  He was not feeling 
"on edge" and he slept well at night.  The Veteran then 
expressed that he believed he should receive more 
compensation.  Dr. S.K. only noted an assessment of chronic 
PTSD, depressed type, improved.  Then, as discussed above, 
based on a review of the entire claims file and an evaluation 
with psychological tests, the severity of the Veteran's PTSD 
was clinically assessed as mild by the July 2008 VA examiner.  
There is no indication or suggestion in the record that the 
Veteran's treating physicians believed his assigned 
disability rating did not reflect the actual severity of his 
disability as contended by the Veteran.   

Finally, while the Veteran's judgment was noted as fair, 
unenhanced by any additional medical comment, in the June 
2008 record, the Veteran's PTSD is not manifested by 
flattened affect or abnormal speech.  The VA treatment 
records do not document episodes or complaints of episodes of 
panic attacks more than once a week.  The Veteran's cognition 
and thinking have been described as intact.  No impairment of 
short- and long- term memory due to PTSD was demonstrated on 
VA examination or described in the treatment records.  The 
Veteran is no longer employed, having stopped reportedly due 
to his physical disabilities.  As for his ability to 
establish and maintain effective social relationships, in the 
September 2006 statement the Veteran claimed he was not able 
to socialize with others due to PTSD, but the July 2008 VA 
examiner described the overall impact of the Veteran's PTSD 
on his social functioning as only mild.  Also, as previously 
noted, the Veteran belonged to the American Legion but he 
indicated that he could no longer attend for physical 
reasons.  He reported that with increased difficulty in 
getting around, he limited his ambulation outings to only 
those that were absolutely necessary such as his appointments 
according to a December 2007 treatment record.  He had also 
indicated that he had many friends throughout the years.  
Thus, the evidence shows that the Veteran's ability to 
establish and maintain effective social relationships is well 
intact but limited due to physical disability.  For all of 
these reasons, the Board finds that the Veteran is not 
entitled to a schedular rating in excess of 30 percent.  

The Veteran's service connected PTSD has not been shown to be 
manifested by greater than the criteria associated with the 
rating assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the Veteran's appeal.  
See Fenderson, supra.

The Board has also considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


